United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1001
Issued: January 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 5, 2012 appellant filed a timely appeal from a March 12, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which denied modification of her
wage-earning capacity determination. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.2
ISSUE
The issue is whether appellant has established that her November 25, 2008 wage-earning
capacity determination should be modified.

1

5 U.S.C. § 8101 et seq.

2

See 20 C.F.R. § 501.5(b).

FACTUAL HISTORY
This case has previously been before the Board.3 In a decision dated April 26, 2002, the
Board found that appellant established entitlement to four hours of wage-loss compensation for
various intermittent dates but did not establish her disability for other claimed dates. The Board
also found that OWCP met its burden of proof to terminate her compensation benefits effective
January 4, 2000 and properly denied her reconsideration request without conducting a merit
review of the claim. In a decision dated February 2, 2005, the Board found that appellant did not
submit sufficient evidence to establish that her neck and right shoulder conditions were caused or
aggravated by factors of her employment. The Board also found that she did not submit
sufficient evidence to establish that she was entitled to wage-loss compensation during the period
August 24 to October 10, 2003. The Board further found that OWCP properly denied
appellant’s request for reconsideration. The findings of fact and conclusions of law in the
Board’s prior decisions are hereby incorporated by reference.
On May 28, 2008 the employing establishment offered appellant a modified mail
processing clerk position, with operation surface visibility scanning duties. The duties included
using a scanning screen to perform a placard assignment, select location and attach a placard to
container, scan license plate bar code on the container and scan placard bar code to associate
dispatching information and destination with a unique container. Additionally, the job entailed
performing build scans and other enumerated types of scans and related activities. The physical
requirements for the position were intermittent lifting, carrying, pushing and pulling less than 10
pounds, simple grasping not to exceed five minutes per hour and reaching above the shoulder.
The employing establishment did not indicate whether the job offer was permanent or temporary.
The effective date of the offer was May 15, 2008. Appellant signed the offer on May 28, 2008.
The employing establishment offered appellant an updated modified job offer effective
June 3, 2008. The new offer as a modified mail processing clerk included duties of monitoring
the “UPNS” screen to detect unplanned pieces for eight hours intermittently. The employing
establishment noted that appellant would work the graveyard shift. Appellant returned to work
on June 2, 2008.
In a November 25, 2008 decision, OWCP found that appellant’s actual earnings as a
modified mail processing clerk, fairly and reasonably represented her wage-earning capacity.
On December 1, 2009 the employing establishment advised appellant that under
guidelines established by the National Reassessment Process (NRP) a search for a modified
assignment had been conducted but that it was unable to identify any available necessary tasks
within her medical restrictions. Appellant was asked not to report for work until she was
contacted by the employing establishment that work was available within her restrictions. She
filed a claim for wage loss beginning December 2, 2009. Appellant also filed a recurrence claim
for the same period and alleged that her recurrence beginning December 1, 2009 was due to the
withdrawal of her limited-duty work.

3

Docket No. 04-1195 (issued February 2, 2005) and Docket No. 00-1097 (issued April 26, 2002) petition for
recon. denied (October 17, 2002).

2

In a March 15, 2010 telephone call memorandum, OWCP contacted the employing
establishment to confirm whether appellant’s job offer was permanent and left a message. No
response was received from the employing establishment.
In a letter dated April 8, 2010, OWCP noted the withdrawal of appellant’s light duty
under NRP and advised her of the criteria for modifying a formal loss of wage-earning capacity
decision.
In a letter dated April 21, 2010, appellant noted that, at the time she was sent home, she
had no duty assignment and for the last week she returned, she “sat idled doing nothing.” In an
April 27, 2010 letter, she stated that the modified mail processing clerk position that she was
assigned to did not represent a position that she was working with the employing establishment.
Appellant indicated that it was not a duty assignment at all and “was created simply to
accommodate her injury.” She explained that the assignment of monitoring the “UPNS” screen
and detecting unplanned pieces was to be done on an intermittent basis. Appellant noted that no
other employee performed this type of work because it was “totally unnecessary” and that the
assignment was odd lot and makeshift. She explained that she did not have any “jurisdiction”
over the monitors or any input to control their task, as “there was no such thing as unplanned
pieces.” Appellant indicated that the job offer was a “make shift, odd lot assignment just to
accommodate my injuries” and asserted that the make shift job offer was withdrawn because the
operational task was not necessary and the employing establishment contended that it was no
longer required to make work for her within her medical restrictions. She also alleged that the
wage-earning capacity was not made within 90 days after her return to duty.
In an October 29, 2010 decision, OWCP denied appellant’s claim finding that she failed
to establish that the wage-earning capacity decision should be modified. It noted that the
employing establishment’s withdrawal of her limited duty on December 2, 2009 was immaterial.
OWCP explained that appellant still had the capacity to earn wages and she was not entitled to
compensation for wage loss when the light duty was withdrawn.
Appellant disagreed with the decision and requested a review of the written record on
November 12, 2010. In a letter dated December 9, 2010, addressed to the employing
establishment, OWCP requested comments. However, no response was received.
On February 17, 2011 OWCP’s hearing representative affirmed the October 29, 2010
decision.
Appellant requested reconsideration on March 1, 2011. Along with the request, she
submitted additional documentation. Appellant explained that she was rehabilitated for her
accepted condition and was in the job search phase when she was returned to the employing
establishment. She again requested reconsideration on December 12, 2011 and submitted
additional evidence. Appellant explained that she now worked in a different facility as a general
clerk and was no longer a mail processing clerk.
On March 12, 2012 OWCP denied modification of the wage-earning capacity
determination, finding that appellant did not establish that the November 25, 2008 wage-earning
capacity decision was erroneous. The decision found that her arguments that she was treated

3

differently from other disabled/injured NRP employees and that NRP actions were unlawful,
were not grounds for modification of her wage-earning capacity decision.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.4 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.5
FECA Bulletin No. 09-05 outlines very specific procedures for light-duty positions
withdrawn pursuant to NRP. Regarding claims for total disability when a wage-earning capacity
decision has been issued, OWCP should develop the evidence to determine whether a
modification of that wage-earning capacity position is appropriate.6
ANALYSIS
OWCP issued a November 25, 2008 wage-earning capacity decision based on the
modified mail processing clerk position appellant performed beginning June 2, 2008. Appellant
argued that the wage-earning capacity determination should be modified as the position was
makeshift and her work duties were eventually withdrawn under NRP on December 2, 2009.
The Board finds that the case is not in posture for decision.
When a loss of wage-earning capacity decision has been issued, FECA Bulletin
No. 09-05 requires OWCP to develop the evidence to determine whether a modification of the
decision is appropriate.7 FECA Bulletin No. 09-05 asks OWCP to confirm that the file contain
documentary evidence supporting that the position was an actual bona fide position. It requires
OWCP to review whether a current medical report supports work-related disability and
establishes that the current need for limited-duty or medical treatment is a result of injury-related
residuals and to further develop the evidence from both the claimant and the employing
establishment if the case lacks current medical evidence.8
Further, FECA Bulletin No. 09-05 states that OWCP, in an effort to proactively manage
these types of cases, may undertake further nonmedical development, such as requiring that the
employing establishment address in writing whether the position on which the loss of wageearning capacity determination was based was a bona fide position at the time of the rating and

4

Sue A. Sedgwick, 45 ECAB 211 (1993).

5

Id.

6

FECA Bulletin 09-05 (issued August 18, 2009); see A.T., Docket No. 11-375 (issued September 19, 2012).

7

Id.

8

Id. at § I.A.1-2.

4

direct the employing establishment to review its files for contemporaneous evidence concerning
the position.9
As OWCP failed to follow the guideline in FECA Bulletin No. 09-05, the Board will set
aside the March 12, 2012 decision and remand the case for further development.
Appellant essentially repeated her arguments on appeal. However, in light of the Board’s
finding, it is not necessary to her arguments at this time.
CONCLUSION
The Board finds that the case is not in posture for decision and will be remanded to
OWCP for further development, to be followed by an appropriate decision.
ORDER
IT IS HEREBY ORDERED THAT the March 12, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: January 15, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

Id. at § I.A.3.

5

